Citation Nr: 0434199	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $7,014.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 26, 
1964 to October 5, 1964.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  In August 2001, the veteran was 
advised that an overpayment of $11,454.00 of improved pension 
benefits would be assessed against him.  In September 2001, 
the veteran requested a waiver of that overpayment.  In its 
January 2002 decision, the Committee determined that bad 
faith was found on the part of the veteran in the creation of 
a portion of the overpayment in the amount of $7,014.00, thus 
precluding further consideration of a waiver as to that 
amount.  In the same decision, the Committee granted a 
partial waiver in the amount of $4,440.00.  Given the 
favorable outcome as to the overpayment in the amount of 
$4,440.00, the Board will not revisit that portion of the 
decision.  

In October 2004, the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  It is noted that in conjunction with the 
veteran's hearing, he submitted additional evidence in the 
form of an updated financial status report, reflecting the 
state of his finances at the time of the October 2004 
hearing.  Although this report represents additional evidence 
submitted subsequent to the RO's issuance of the statement of 
the case in October 2002, this new evidence need not be 
referred for initial RO consideration, because updated 
financial information, is not pertinent to the issue before 
the Board of whether there was bad faith on the part of the 
veteran in the creation of the overpayment.  The case is 
ready for appellate review.




FINDINGS OF FACT

1.  At the time of his original award of VA improved pension 
benefits in 1999, the appellant was notified by VA that his 
pension was an income-based program; that he should notify VA 
immediately of any changes in income, and that if he failed 
to promptly tell VA about income changes an overpayment may 
be created that would have to be repaid.  

2.  The veteran failed to timely notify VA of his receipt of 
employment income, resulting in an overpayment indebtedness 
of $11,454.00.  The Committee at the RO waived the repayment 
of a portion of that overpayment in the amount of $4,440.00. 

3.  The veteran spent the overpayment with knowledge that it 
was not rightfully his, and would have to be repaid to VA.  A 
preponderance of the evidence indicates that the appellant 
exercised a willful intent to seek an unfair advantage. 


CONCLUSION OF LAW

There has been shown an indication of bad faith on the part 
of the appellant in the creation of the overpayment, thereby 
precluding further consideration of a waiver.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver in general and his challenge to the finding of 
bad faith on his part in particular.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the waiver request have been met in this case.  
Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The veteran is seeking entitlement to a waiver of recovery of 
an overpayment of improved pension benefits in the amount of 
$7,014.00.  The Committee found bad faith on his part in the 
creation of the overpayment, a finding that precludes 
consideration of a waiver.  See 38 C.F.R. § 1.962 (2001).  

In the interest of clarity, the Board will present a factual 
background.  Pertinent law and VA regulations will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision as to the issue of "bad faith."  

Factual Background

The basic facts of this case are not in dispute.  In August 
1998, the veteran applied for an increased disability 
evaluation for his service-connected left knee disorder 
(rated as 10 percent disabling), and submitted personal 
income data associated with an ostensible companion claim for 
disability pension benefits.  In that application, the 
veteran indicated that his only source of income was his 
service-connected disability compensation in the amount of 
$95.00 per month.  In June 1999, the veteran was notified of 
the continuation of his 10 percent rating for his left knee 
disorder, and of the award of $722.00 per month in 
nonservice-connected pension, effective from September 1, 
1998, and $731 per month, effective from December 1, 1998.  
This resulted in a lump-sum retroactive payment to the 
veteran  for pension benefits from September 1, 1998 to June 
30, 1999.  

In the two letters awarding pension, the veteran was advised 
that his pension rate depended upon his income, and that his 
award was based upon a countable income of $0.  The veteran 
was further advised that he must report any changes to his 
income, and that the failure to report any change could 
create an overpayment that would have to be repaid.  The 
letters were directed to the veteran at his last known 
address of records and were not returned to VA.  

Later in June 1999, the RO contacted the veteran by telephone 
and determined that he was in receipt of earned income of 
over $731.00 per month.  It was noted that appropriate action 
needed to be taken to notify the veteran of the reduction and 
termination of his pension.  It was also noted that the 
veteran's address had changed.  Soon thereafter, the veteran 
directed a letter to the RO indicating that pension benefits 
were not to his advantage since it precluded him from earning 
income, and asking that his VA compensation be restored and 
that his pension benefits be terminated.  

In March 2000, the RO directed two letters to the veteran 
indicating that his pension benefits were to be terminated 
effective November 1, 1999, and that his compensation was to 
be restored in the amount of $98 per month, effective from 
March 1, 2000.  

In May 2001, the veteran was advised that verification of his 
income had been made that disclosed income in 1998 that had 
not previously been reported.  It was determined that the 
veteran had income in 1998, 1999, and 2000 that had 
disqualified him from the receipt of any VA pension benefits 
for those years.  The retroactive adjustments of his pension 
benefits resulted in an overpayment in the amount of 
$11,454.00, for the period from September 1, 1998 through 
February 28, 2000.  

In October 2001, the veteran requested a waiver of his 
overpayment in the amount of $11,454.00.  In conjunction with 
this request for a waiver, the veteran submitted a 
handwritten statement in which he admitted that he had been 
informed in June 1999 that he could not make an income and 
receive a VA pension, and that he would incur an overpayment 
that would have to be repaid because he had done so.  He also 
stated that he was advised at that time that he would be 
informed as to the amount of his overpayment within 90 days.  
He stated that he did not receive notice of the amount of the 
overpayment until August 2001.  He also admitted that even 
though he was advised that that the lump sum pension payment 
that he had received was an overpayment of VA benefits, he 
used that lump sum payment (that had been placed in his bank 
account) to pay his bills between February 2000 and October 
2000, while he was waiting for his Social Security disability 
benefits to be processed.  

In its January 2002 decision, the Committee determined that 
bad faith was found on the part of the veteran in the 
creation of a portion of the overpayment in the amount of 
$7,014.00, thus precluding further consideration of a waiver 
as to that amount under the principles of equity and good 
conscience.  In the same decision, the Committee granted a 
partial waiver in the amount of $4,440.00.  The basis given 
for the partial waiver was the accumulation of overpayment 
between August 1, 1999 and February 27, 2000 caused by the 
undue delay caused on the part of VA in the termination of 
the veteran's pension payment.  Given the favorable outcome 
as to the overpayment in the amount of $4,440.00, the Board 
will not revisit that portion of the decision.  

At his September 2002 hearing before the RO and his October 
2004 hearing before the Board, the veteran acknowledged that 
he knew that he was not entitled to the VA pension money, 
that he was holding on to it in order to return it to VA, but 
that he ended up using the money to pay his bills during a 
time when he was unemployed and without income of any kind.  
At his hearing before the Board, the veteran stated that it 
was his belief that if he did use the pension overpayment, VA 
would simply collect the overpayment out of his compensation 
payments.  He indicated, however, that he was surprised when 
they actually did so.  

Laws and Regulations

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where an indication 
of any one of the following elements is found to exist:  (1) 
Fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002).  Upon this finding, any contentions or 
evidence pertaining solely to the question of whether equity 
and good conscience necessitates a waiver, such as it relates 
to undue hardship, etc., becomes "moot."

The applicable VA regulatory definition of "bad faith" is 
conduct "that is undertaken with intent to seek an unfair 
advantage with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (2004); Richards v. Brown, 9 Vet. App. 255 
(1996).  VA regulation also indicates that the term "bad 
faith" "generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense."  38 
C.F.R. § 1.965(b)(2) (2004).  

Analysis

The appellant essentially contends that he was unable to live 
on the income derived solely from his VA pension and was 
therefore required to work in order to pay his bills.  He 
states that he was better off getting his VA compensation, 
and that VA should not have switched him to pension.  He 
states that VA kept depositing pension benefits into his bank 
account, which he intended to repay with his employment 
income.  He points out that when he got to the point that his 
health precluded him from working, he had to use the money in 
order to live.  He argues now that repayment of the 
overpayment would impose upon him an undue hardship.  

For reasons expressed immediately below, the Board believes 
that there was an indication of bad faith demonstrated on the 
part of the appellant in connection with the creation of the 
charged indebtedness of $7,014.00.  

Black's Law Dictionary, 6th ed., 1990, defines "bad faith" as

"Generally implying or involving actual 
or constructive fraud, or a design to 
mislead or deceive another, or a neglect 
or refusal to fulfill some duty or some 
contractual obligation prompted by some 
interested or sinister motive."

VA's regulatory definition of "bad faith" is an "intent to 
seek an unfair advantage with knowledge of the likely 
consequences . . . ."  See 38 C.F.R. § 1.965(b)(2) (1995); 
see also Richards v. Brown, 9 Vet. App. 255 (1996). 

It is clear from the record - and to his credit the appellant 
admits - that soon after he began to receive pension 
benefits, he knew that he was not entitled to the VA pension 
money.  The appellant states that he kept it in the bank with 
the intention of repaying it, but admits that when his health 
precluded employment, he had no choice but to spend the 
overpayment on his bills.  

The appellant has not disputed that he was informed soon 
after the receipt of his VA pension that it was his 
responsibility to keep VA informed of changes in his income.  
He also admits that he knowingly spent money that he knew was 
not his.  The appellant seeks to be absolved of bad faith, 
however, based on the allegation that he used the VA pension 
benefits out of necessity for the purpose of paying his 
living expenses.  

The fact that the veteran was unemployed and had no income at 
the time that he spent the VA pension overpayment does not 
mitigate his self-serving actions.  Although there is 
evidence of the appellant's physical incapacity, there is no 
evidence of his mental incapacity.  The appellant knowingly 
spent VA's money with knowledge that he would likely incur a 
debt to VA that he would have to repay.  

Essentially, the veteran's actions meet VA's regulatory 
definition of "bad faith."  The Board finds that the 
preponderance of the evidence shows the requisite "willful 
intent" on the part of the appellant.  This intent, moreover, 
appears to have been for the purpose of seeking an unfair 
advantage (namely additional monetary benefits to which he 
was not entitled).  The overall and continued pattern of 
inaction manifests his clear intention to seek an advantage 
over VA.  Although the appellant's behavior may not have been 
deceptive or sinister, per se, the evidence demonstrates all 
the essential elements of "bad faith".  The appellant's 
conduct was undertaken with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and it 
resulted in a loss to the government.  

In summary, the Board concludes that for reasons expressed 
above, a preponderance of the evidence is against the 
appellant's claim.  Entitlement to consideration of waiver of 
overpayment in the amount of $7,014.00 is precluded by the 
appellant's bad faith.

Because the appellant demonstrated bad faith in connection 
with the creation of the pension overpayment, consideration 
of a waiver is precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a).  The appellant's contentions with respect 
to financial hardship fall under the standard of equity and 
good conscience, consideration of which cannot be reached in 
this case due to the finding of bad faith.
See 38 C.F.R. § 1.965(b).


ORDER

Waiver of recovery of the overpayment of improved pension in 
the amount of $7,014.00 is precluded by reason of a finding 
of bad faith on the part of the appellant.  




	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



